Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed September 16, 2021 have been received and reviewed. Claims 1-10 and 12-15 are now pending in this application.
Claim Rejections - 35 USC § 112
Claims 1-10 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
ii) The definition of R0, as hydrogen hydroxyl lower alkyl or lower alkenyl is clear. Is Applicants intention in the phrase “each of which is inserted by heteroatoms selected from” -OR6, -SR6, -SOR6, -SO2R6 and -NR6” as currently amended, that the alkyl and alkenyl are substituted by these groups or is something else intended. Applicants’ remarks is contradictory. These are substituents, that is, terminal groups. They do not interrupt an alkyl chain. Furthermore, the claim language requires that the alkyl or alkenyl groups are always substituted as they are not optional substituents. The claim language and remarks exclude an unsubstituted alkyl or alkenyl at R0. The phrase “wherein the lower alkyl or lower alkenyl are substituted by” is suggested.  Appropriate correction or clarification is required.
iv) Regarding the term “heterocyclic” or “heterocyclyl,” Applicants could not say which atoms are present, how many atoms make up the ring or what kind of a ring (monocyclic, bicyclic, spiro, fused, bridged, saturated, etc.) is intended. If Applicants cannot say, how can one skilled in 3N3) or S4N4? The instant specification fails to define the group or give any guidance whatsoever. 
v) The group “any type of amino” is indefinite. An amino is -NH2. Applicant’s intention with “any type of amino” is unclear. An “amine” is a class of compounds. An alkylamino is a group, defined as -NHalkyl. The metes and bounds of “any type of amino” is not known rendering this open-ended.
vi) The group “heteroepoxy group” is still present in the claims. Applicants changed some of these group to “epoxy” but have left many others unchanged (see claim 1). Appropriate correction is required. The remarks do not address “heteroepoxy,” which is the reason for this rejection. 
x) Regarding claims 6 and 7, the language “The compound according to claim 1 selected from the group consisting of” is suggested as the claims are now extraneous. Also, there is no period at the end of claim 7.
xi) The “solvate” in claim 9 still lacks antecedence basis. Applicant’s arguments does not resolve this issue. Deletion is suggested. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





September 21, 2021
/BRUCK KIFLE/Primary Examiner, Art Unit 1624